Exhibit 10.10

 

SECURED PROMISSORY NOTE

 

$600,000.00

 

SAN DIEGO, CALIFORNIA

 

November 18, 2003

 

Altris Software, Inc., a California corporation (“Maker”), promises to pay on
demand to Spescom LTD, a United Kingdom corporation, or order (“Holder”), the
principal sum of the amounts set forth in the upper left-hand corner of this
Secured Promissory Note (this “Note”), plus interest at the rate of five percent
(5.0%) per annum, payable as more fully set forth below:

 

1.                                       Payments.  On January 31, 2004 Maker
will pay Holder $300,000 in principal plus any accrued interest. All remaining
unpaid principal and accrued interest under this Note shall be immediately due
and payable on March 31, 2004.

 

2.                                       Manner of Payments.  All payments by
Maker under this Note shall be (a) made in lawful money of the United States of
America without set off, deduction or counterclaim of any kind whatsoever, (b)
credited first to amounts for late charges, if any, second to amounts for
Holder’s costs of enforcing this Note, if any, third to any accrued interest
under this Note and finally to the principal balance under this Note, and (c)
deemed paid by Maker upon their actual receipt by Holder.

 

3.                                       Security.  This Note is secured by a
security interest over all of the assets of Debtor pursuant to a Security
Agreement (the “Security Agreement”), including applicable financing statements,
and a Pledge Agreement (the “Pledge Agreement”), all of March 15, 2002.

 

4.                                       Late Charge.  If any amount of interest
and/or principal under this Note is not received by Holder within fifteen (15)
days after its due date, then, without any requirement for notice to Maker,
Maker shall immediately pay to Holder an additional sum of five percent (5%) of
such overdue amount as a late charge. Such late charge is fair and reasonable
based upon the facts and circumstances existing as of the date of this Note.
Acceptance of such late charge by Holder shall not constitute a waiver of
Maker’s default with respect to such overdue amount, nor prevent Holder from
exercising any of the other rights and remedies available to Holder under this
Note, the Security Agreement or the Pledge Agreement.

 

5.                                       Default Interest.  If any payment under
this Note is not received by Holder within fifteen (15) days after its due date,
then, without any requirement for notice to Maker, the rate of interest on such
overdue amount shall increase to the lesser of fourteen percent (14%) or the
maximum legally permissible rate, whichever is the lesser, until such late
payment is made. Such default interest represents a fair and reasonable estimate
of the costs that Holder will incur by reason of any late payment by Maker.
Acceptance of such default interest by Holder shall not constitute a waiver of
Maker’s default with respect to such overdue amount, nor prevent Holder from
exercising any of the other rights and remedies available to Holder under this
Note, the Security Agreement or the Pledge Agreement.

 

--------------------------------------------------------------------------------


 

6.                                       Prepayment.  This Note may be prepaid
in whole or in part at any time, provided that amounts prepaid shall be credited
first to amounts for late charges, if any, second to amounts for Holder’s costs
of enforcing this Note, if any, third to any accrued interest under this Note
and finally to the principal balance under this Note.

 

7.                                       Note Waivers.  Maker waives
presentment, demand, protest, notice of demand and dishonor.

 

8.                                       Governing Law.  This Note is governed
by and construed in accordance with the laws of the State of California,
irrespective of California’s choice-of-law principles.

 

9.                                       Further Assurances.  Each party to this
Note shall execute and deliver all instruments and documents and take all
actions as may be reasonably required or appropriate to carry out the purposes
of this Note.

 

10.                                 Venue and Jurisdiction.  All actions and
proceedings arising in connection with this Note must be tried and litigated
exclusively in the State and Federal courts located in San Diego County,
California, which courts have personal jurisdiction and venue over each of the
parties to this Note for the purpose of adjudicating all matters arising out of
or related to this Note.  Each party authorizes and accepts service of process
sufficient for personal jurisdiction in any action against it as contemplated by
this paragraph by registered or certified mail, return receipt requested,
postage prepaid, to its address for the giving of notices set forth in this
Note.

 

11.                                 Time of Essence.  Time and strict and
punctual performance are of the essence with respect to each provision of this
Note.

 

12.                                 Attorneys’ Fees.  The prevailing party in
any litigation, arbitration, mediation, bankruptcy, insolvency or other
proceeding (“Proceeding”) relating to the enforcement or interpretation of this
Note may recover from the unsuccessful party all costs, expenses, and actual
attorney’s fees (including expert witness and other consultants’ fees and costs)
relating to or arising out of (a) the Proceeding (whether or not the Proceeding
proceeds to judgment), and (b) any post-judgment or post-award proceeding
including, without limitation, one to enforce or collect any judgment or award
resulting from the Proceeding.  All such judgments and awards shall contain a
specific provision for the recovery of all such subsequently incurred costs,
expenses, and actual attorney’s fees.

 

13.                                 Partial Invalidity.  Each provision of this
Note is valid and enforceable to the fullest extent permitted by law.  If any
provision of this Note (or the application of such provision to any person or
circumstance) is or becomes invalid or unenforceable, the remainder of this
Note, and the application of such provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, are not affected by
such invalidity or unenforceability.

 

14.                                 Waiver.  Any waiver of a default or
provision under this Note must be in writing.  No such waiver constitutes a
waiver of any other default or provision

 

--------------------------------------------------------------------------------


 

concerning the same or any other provision of this Note.  No delay or omission
by a party in the exercise of any of its rights or remedies constitutes a waiver
of (or otherwise impairs) such right or remedy.  A consent to or approval of an
act does not waive or render unnecessary the consent to or approval of any other
or subsequent act.

 

15.                                 Interest Limitation.  It is not intended by
any provision of this Note to charge interest at a rate in excess of the maximum
rate of interest permitted to be charged to Maker under applicable law on a
cumulative basis over the life of the loan evidenced by this Note (the “Loan”). 
If by mistake or error, interest in excess of such maximum rate shall be paid
for any period during the term of the Loan, the excess amount shall, if
permitted by applicable law, be retained by Holder as additional cash collateral
for the Loan to be held without interest or trust and commingled with other
assets of Holder or, if not permitted to be so held by Holder, shall be refunded
to Maker. If for any period during the term of the Loan, Holder is unable,
because of a limitation on the rate of interest permitted to be charged to Maker
under applicable law, to collect all of the interest and premium provided for in
this Note, such interest or premium (“Interest Shortage”) shall, if permitted by
applicable law, be added to the interest earned or to be earned for prior or
subsequent periods during the term of the Loan so that, to the extent permitted
by applicable law on a cumulative basis over the life of the Loan, Holder may
collect all of the interest and premium provided for in this Note, the same to
be accomplished in the following manner, or otherwise as permitted by applicable
law: (1) if Holder were permitted by applicable law to charge interest to Maker
in such prior periods in excess of the amount of interest and premium actually
charged during such prior periods, then the interest due on the Loan for such
prior periods shall automatically be increased by the amount of such Interest
Shortage, but not in the excess of maximum interest permitted to be charged to
Maker during such prior periods, and such increased interest for such prior
periods shall be immediately due and payable upon demand; and (2) if Holder
shall have collected all interest permitted by applicable law to be charged to
Maker in such prior periods, and if Holder is thereafter permitted by applicable
law to charge interest to Maker in such subsequent periods in excess of the
amount of interest and premium actually charged during such subsequent periods,
the interest due on the Loan for such subsequent periods shall automatically be
increased by the amount of such Interest Shortage, but not in excess of the
maximum interest permitted to be charged to Maker during such subsequent period,
and such increased interest for such subsequent periods shall be due and payable
at the end of each such subsequent period upon demand.

 

16.                                 Notices.  All notices or other
communications required or permitted to be given to a party to this Agreement
shall be in writing and shall be personally delivered, sent by certified mail,
postage prepaid, return receipt requested, or sent by an overnight express
courier service that provides written confirmation of delivery, to such party at
the following respective address:

 

Holder:

 

Spescom LTD

 

 

P.O. Box 288

 

 

Halfway House 1685 Midrand

 

 

South Africa

 

 

Attention: Hilton Isaacman

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Solomon, Ward, Seidenwurm & Smith, LLP

 

 

401 B Street, Suite 1200

 

 

San Diego, CA 92101

 

 

Attention: Norman L. Smith

 

 

 

Maker:

 

Altris Software, Inc.

 

 

10052 Mesa Ridge Court, Suite #100

 

 

San Diego, CA 92121

 

 

Attention: John Low

 

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this paragraph, then it shall be deemed given, delivered and
received three days after the date such notice or other communication is
deposited with the United States Postal Service in accordance with this
paragraph.  Any party to this Note may give a notice of a change of its address
to the other party to this Note.

 

17.                                 Drafting Ambiguities.Each party to this Note
has reviewed and revised this Note.  Each party to this Note has had the
opportunity to have such party’s legal counsel review and revise this Note. 
Altris acknowledges that this Note has been prepared by Solomon Ward Seidenwurm
& Smith, LLP (“SWSS”) which represents only Spescom Ltd., a United Kingdom
corporation, with respect to this Note and all related matters, that it is not
being represented by SWSS in relation to this Note and related matters and that
it has been advised to retain its own legal counsel.  The rule of construction
that ambiguities are to be resolved against the drafting party or in favor of
the party receiving a particular benefit under an agreement may not be employed
in the interpretation of this Note or of any amendments to this Note.

 

 

 

ALTRIS SOFTWARE, INC.

 

a California corporation

 

 

 

By:

/s/ John W. Low

 

 

 

 

Name:

John W. Low

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------